Hall, Justice.
[Jackson Sewell was indicted for simple larceny in stealing a bale of cotton. The evidence showed that a bale of cotton was stolen from a gin-house where it was kept; that tracks of a wagon were followed from that point for some distance into another county, where the pursuers saw the wagon and mule in a lot. They learned at starting that the defendant had obtained a mule on the previous day. They went on to get a warrant and waited for the defendant to come by on his return. One of them proposed to arrest him. He j umped out of the wagon and ran away. The cotton was recovered from the place where it had been carried.
The jury found the defendant guilty. He moved for a new trial, on the ground that the verdict was contrary to law and evidence, and because the court charged as stated in the head-note. The motion was overruled, and the defendant excepted.]